I vote for affirmance and the opinion.
This court held in Matter of Zefita, Countess De Rohan-Chabot
(167 N.Y. 280), that the transfer tax could not be imposed on a legacy of a residuary estate until the amount of that estate is ascertained. The parties in interest in that case were all non-residents.
In the case at bar the transfer tax was imposed after the amount of the residuary estate had been ascertained, and clearly falls within the law as laid down in the case cited. In the case before us the parties are also non-residents.
The nature of the interest of a residuary legatee prior to a final accounting of the executor was considered in Matter ofPhipps (77 Hun, 325; affirmed on opinion below, 143 N.Y. 641).
CULLEN, Ch. J., GRAY, O'BRIEN, VANN and WERNER, JJ., concur with opinion and memorandum.
Order affirmed. *Page 304